*845Appeal, insofar as taken from that portion of the Appellate Division order which dismissed the appeal from Supreme Court’s order denying reargument, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.